Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1521)

Complainant,
v.

Westminster Liquor, Inc.
d/b/a Westminster Liquors,

Respondent.
Docket No. C-15-28
Decision No. CR3509

Date: December 10, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Westminster Liquor, Inc. d/b/a Westminster Liquors at 6030
West 92nd Avenue, Westminster, Colorado 80031, and by filing a copy of the complaint
with the Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Westminster Liquor unlawfully utilized a self-service display of
cigarette tobacco in a non-exempt facility, impermissibly sold cigarettes to a minor, and
failed to verify, by means of photo identification containing a date of birth, that a tobacco
purchaser was 18 years of age or older, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, 21 C.F.R.
pt. 1140. CTP seeks to impose a $500 civil money penalty against Respondent
Westminster Liquor.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on October 15, 2014, CTP served the
complaint on Respondent Westminster Liquor by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Westminster Liquor has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At Respondent’s business establishment, 6030 West 92nd Avenue, Westminster,
Colorado 80031, on April 18, 2012, at an unspecified time, an FDA-commissioned
inspector observed the presence of a self-service display of cigarette tobacco. The
inspector also observed that the establishment allows minors to enter during
regular business hours;

e Ina warning letter issued on July 19, 2012, CTP informed Respondent of the
inspector’s observations from April 18, 2012, and that such an action violates
federal law, 21 C.F.R. § 1140.16(c). The letter further warned that if Respondent
failed to correct its violation, the FDA could impose a civil money penalty or take
other regulatory action;

e At Respondent’s business establishment, 6030 West 92nd Avenue, Westminster,
Colorado 80031, on February 23, 2014, at approximately 12:08 p.m.,
FDA-commissioned inspectors documented Respondent’s staff selling a package
of Marlboro cigarettes to a person younger than 18 years of age. The inspectors
also documented that Respondent’s staff failed to verify, by means of photo
identification containing the bearer’s date of birth, that the purchaser of a tobacco
product was 18 years of age or older.

These facts establish Respondent Westminster Liquor’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under § 906(d) of the
Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under § 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age.
The regulations also require a retailer to sell cigarettes only in a direct, face-to-face
exchange. 21 C.F.R. § 1140.16(c).

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Westminster Liquor, Inc. d/b/a Westminster Liquors. Pursuant to 21 C.F.R. § 17.11(b),
this order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

